                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


TOMMIE E. EVANS,

                           Plaintiff,

 v.                                                 Case No. 19-CV-1650

JACOB R. DORN, BOBBY BLAKE,
KEVIN SONNTAG, and
QUINN WARNER,

                           Defendants.


                              DECISION AND ORDER


        Plaintiff Tommie E. Evans, who is representing himself, brings this lawsuit

under 42 U.S.C. § 1983. (ECF No. 1.) Evans alleges that defendants Jacob R. Dorn,

Bobby Blake, Kevin Sonntag, and Quinn Warner violated his constitutional rights

when they left him handcuffed for several hours in a booth after an attorney visit. The

defendants filed a motion for summary judgment, which has been fully briefed and is

ready for resolution. (ECF No. 19.) The parties have consented to the jurisdiction of a

magistrate judge. (ECF Nos. 4, 5.)

   1.         Facts

        1.1   Evans’s 2017 Case

        In 2017 Evans filed Case No. 17-cv-1435 in the Eastern District of Wisconsin on

October 20, 2017. On August 3, 2018, Evans filed a second amended complaint in that

case. The second amended complaint alleged the following:
         •   On December 2, 2016, Evans had an attorney visit at Waupun
             Correctional Institution that ended at 2:45 p.m.

         •   After Evans was done visiting with his attorney, he told
             defendant Blake that the visit was over and asked to return to
             his cell. Blake ignored his request.

         •   After two hours in the booth, Evans began feeling lightheaded
             and began having panic attacks. He began kicking the door and
             shouting. Eventually he lost consciousness.

         •   Defendant Warner heard Evans yelling for help. Although he
             notified defendants Sonntag and Dorn, he did not release Evans
             from the booth.

         •   Dorn and Sonntag and non-defendant Sgt. Nathan Wolf
             eventually woke Evans up. Evans had urinated on himself, had
             excruciating pain in his right shoulder, and had a lump on his
             head. Evans was left in the booth for several hours.

         •   Defendant Sgt. Moungey (who is not a defendant in Case No. 19-
             cv-1650) did not allow Evans to shower or eat after returning to
             his cell.

(Case No. 17-cv-1435, ECF No. 40, ¶¶ 8-16; Case No. 19-cv-1650, ECF No. 24, ¶ 4.)

      Judge William C. Griesbach screened the complaint and allowed Evans to

proceed on an Eighth Amendment claim of disregarding a safety risk against Blake,

Sonntag, Dorn, Warner, and an Eighth Amendment conditions of confinement claim

against Moungey. (Case No. 17-cv-1435, ECF No. 39. Case No. 19-cv-1650, ECF No.

24, ¶ 5.) The defendants eventually moved for summary judgment. After the parties

fully briefed the motion, Judge Griesbach held that the defendants’ actions did not

amount to an Eighth Amendment violation, and Blake, Dorn, Sonntag, Warner, were

not deliberately indifferent to a risk of harm imposed by being in the attorney visiting

booth for several hours. Case No. 17-cv-1435, ECF No. 65 at 7.) The Eighth

                                           2
Amendment claim against Moungey was also dismissed. (Id.)               Judge Griesbach

dismissed the case and entered judgment. (Id.; Case No. 17-cv-1435, ECF No. 66.)

      On July 8, 2019, Evans filed a motion for reconsideration (Case No. 17-cv-1435,

ECF No. 67), which was denied via text only order because it raised no new issues

(Case No. 17-cv-1435, ECF No. 70). Evans did not appeal the decision.

      1.2        Evans’s 2017 Case

      A few months later, on October 8, 2019, Evans filed this case in Wisconsin state

court. His complaint alleged claims only under the Eighth Amendment. (ECF No. 24, ¶

14.) On November 8, 2019, the defendants removed the case to federal court. (Id., ¶

15.) On April 7, 2020, Evans filed a third amended complaint, which alleged the

following:

             •   On December 2, 2016, Evans was handcuffed to a booth table in
                 the area designated for attorney visits at Waupun Correctional
                 Institution.

             •   After Evans was done visiting with his attorney, he told
                 defendant Blake that the visit was over and asked to return to
                 his cell because he was not feeling well. Blake ignored his
                 request.

             •   After two hours in the booth, Evans began feeling lightheaded
                 and began having panic attacks. He began kicking the door and
                 shouting. Eventually he lost consciousness.

             •   Defendant Warner heard Evans yelling for help. Although he
                 notified defendants Sonntag and Dorn, he did not release Evans
                 from the booth.

             •   Dorn and Sonntag and non-defendant Sgt. Nathan Wolf
                 eventually woke Evans up. Evans had urinated on himself, had
                 excruciating pain in his right shoulder, and had a lump on his
                 head. Evans surmises he was left in the booth for several hours.

                                              3
(Id., ¶ 16; EFC No. 11, ¶¶ 9-14.) The court screened the third amended complaint and

allowed Evans to proceed on an Eighth Amendment claim and exercised supplemental

jurisdiction over the negligence claim under Wisconsin state law. (ECF No. 10.)

        1.3   Evans’s Position on his Cases

        Evans states that Judge Griesbach’s decision and order on summary judgment

did not state that the 2017 case was dismissed with prejudice. (Case No. 19-cv-1650,

ECF No. 25, ¶ 1.) Evans also asserts that records from the Wisconsin Department of

Justice show that he does not have three or more dismissals “within the meaning of

Wis. Stat. § 801.02(7)(d),” and the lack of the 2017 case in the Wisconsin Department

of Justice records proves that the 2017 case was never dismissed. (Id., ¶ 2.) He further

states that he filed his case in state court and did not ask to remove it to federal court.

(Id., ¶ 3.) Evans “is not disputing he had a case like this one been filed [sic] in federal

court before,” but points out that the current case includes state claims that he had

never brought before. (Id., ¶ 4.) Evans requests that, if the court decides that his

federal claims are barred by the doctrine of claim preclusion, it still consider his state

law negligence claim. (Id., ¶ 5.)


   2.         Summary Judgment Standard

        The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are

those under the applicable substantive law that “might affect the outcome of the suit.”
                                              4
See Anderson, 477 U.S. at 248. The mere existence of some factual dispute does not

defeat a summary judgment motion. A dispute over a “material fact” is “genuine” if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.

         In evaluating a motion for summary judgment, the court must view all

inferences drawn from the underlying facts in the light most favorable to the

nonmovant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). However, when the nonmovant is the party with the ultimate burden of proof

at trial, that party retains its burden of producing evidence which would support a

reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon must be

of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment a party cannot just rely on his

pleadings but “must set forth specific facts showing that there is a genuine issue for

trial.” Anderson, 477 U.S. at 248. “In short, ‘summary judgment is appropriate if, on

the record as a whole, a rational trier of fact could not find for the non-moving party.’”

Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner

v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir. 2003)).

    4.        Analysis

         The defendants argue that the court should grant summary judgment in their

favor because the case currently before the court is barred by the doctrine of res

judicata—i.e., claim preclusion. The “doctrine gives preclusive effect to a prior lawsuit

if (1) a court of competent jurisdiction rendered a final judgment on the merits, (2) the


                                            5
new lawsuit involves the same “cause of action” as the old, and (3) there is an identity

of parties or their privies between the suits.” Kykta v. Ciaccio, 633 Fed. Appx. 340, 343

(7th Cir. 2015) (quoting Arlington Golf, LLC v. Vill. Of Arlington Heights, 631 F.3d

818, 821 (7th Cir. 2011)).

      Regarding the first element, Evans argues that, because his 2017 case did not

specify it was dismissed with prejudice, the court did not render a final judgment.

However, whether the case was dismissed with prejudice is irrelevant to whether a

final judgment on the merits was rendered. “The test for finality is not whether the

suit is dismissed with prejudice or without prejudice . . . . [T]he test is whether the

district court has finished with the case.” Hill v. Potter, 352 F.3d 1142, 1144 (7th Cir.

2003). The district court had finished with Evans’s 2017 case. The court dismissed the

case, entered judgment, and denied a motion for reconsideration.

      Evans also points to Wis. Stat. § 801.02(7)(d) as proof that his federal case was

never dismissed because the 2017 case does not show up in the Wisconsin Department

of Justice records. However, that statute governs the rules of civil procedure in

Wisconsin state cases; it does not have any bearing on federal cases. So the dismissal

of the 2017 federal case would not show up in state records listing dismissals of state

cases. Thus, the first element of claim preclusion is met.

      Turning to the second element, two lawsuits involve the same cause of action

where the claims involved “are based on the same, or nearly the same, factual

allegations.” Czarniecki v. City of Chicago, 633 F.3d 545, 550 (7th Cir. 2011) (citations

omitted). The factual allegations between Evans’s 2017 and 2019 cases that concern


                                            6
the Eighth Amendment claims against Blake, Dorn, Sonntag, and Warner are

substantively identical. The only significant difference between the two cases is that

the 2017 case brought an Eight Amendment claim against Moungey and the 2019 case

includes a state law negligence claim. The second element of claim preclusion is

satisfied.

       For the third element, both cases clearly involve Eighth Amendment claims

against Blake, Dorn, Sonntag, and Warner. Thus, there is an identity of parties

between the two cases, satisfying the third element.

       Because all three elements are met, Evans’s Eighth Amendment claim is barred

under the doctrine of res judicata. That claim is dismissed. Because the federal claim

is dismissed, the court declines to continue to exercise supplemental jurisdiction over

the state law negligence claim. See 28 U.S.C. §1367(c); Bailey v. City of Chicago, 779

F.3d 689, 696 (7th Cir. 2015).

                                         ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’

motion for summary judgment (ECF No. 19) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk of

Court will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely


                                           7
requests an extension and shows good cause or excusable neglect for not being able to

meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine what, if

any, further action is appropriate in a case.



      Dated at Milwaukee, Wisconsin this 3rd day of May, 2021.



                                                BY THE COURT




                                                WILLIAM E. DUFFIN
                                                United States Magistrate Judge




                                            8
